DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1 of instant application rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-20 of Patent No. 11381461.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the following same subject matter or similar context for the invention as recited below

Instant Application
17158988 (11381461)
21  A system, comprising: at least one processor; and at least one memory coupled to the at least one processor, the memory having computer- executable instructions stored thereon that, when executed by the at least one processor, cause the system to: electronically detect one or more nodes of a network; electronically detect a change in the network, wherein the change in the network is detected by: electronically obtaining first status data for each node of the one or more nodes; electronically obtaining second status data for each node of the one or more nodes; and electronically detecting whether a change in a state of the network has occurred based on at least the first status data and the second status data; and based on one or more snapshots of the network, at least one reconstructed prior state of the network, and one or more other detected changes in the network, electronically determine a recommended action to take in response to the detected change.
1.  A system, comprising: at least one processor; and at least one memory coupled to the at least one processor, the memory having computer- executable instructions stored thereon that, when executed by the at least one processor, cause the system to: electronically detect one or more nodes of a network; electronically generate one or more snapshots of the network, wherein the one or more snapshots of the network are generated by: electronically obtaining first status data for each node of the one or more nodes; electronically obtaining second status data for each node of the one or more nodes; electronically detecting whether a change in a state of the network has occurred based on at least the first status data and the second status data; and electronically generating a-the one or more snapshots of the network based on the first status data and the second status data based on a determination that a change in the network has occurred; electronically obtain an indication of a prior state of the network; electronically reconstruct the prior state of the network based on the one or more snapshots; and electronically train a machine learning model to recommend an action to take based on the one or more snapshots of the network and the reconstructed prior state of the network.




The claim 21 of the instant application is obvious in relation to claims 1-20 of the Patent (11362855). This is obviousness-type double patenting rejection because the Instant claims have not in fact been patented.




Conclusion

 3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

4.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Kamal Divecha can be reached 571-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443